        Case 1:19-cv-03347-LJL-JLC Document 72 Filed 07/20/20 Page 1 of 3

                                                                                            7/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ALEXANDER WILLIAMS,                                            :
                                                               :
                                                               :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-3347 (LJL) (JLC)
                                                               :
N.Y.C. DEPT. OF CORRECTIONS, et al.                            :
                                                               :
                                                               :
                           Defendants.                         :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On June 25, 2020, the Court, over plaintiff's objection, extended the discovery

deadline to August 28, 2020, and set a revised schedule for defendants' motion for

summary judgment. Defendants were also directed to respond to plaintiff's

discovery requests by July 10, 2020.

        After the Court issued its June 25th order, it has received three letters from

plaintiff, which have been docketed at Docket Nos. 69, 70, and 71. In Docket No. 70,

plaintiff's letter dated June 25, plaintiff included his responses to defendants'

interrogatories as well as approximately 100 pages of documents. It is not clear

whether plaintiff sent these documents to defendants separately, as he should have,

or whether he mistakenly thought he was supposed to send them only to the




                                                        1
         Case 1:19-cv-03347-LJL-JLC Document 72 Filed 07/20/20 Page 2 of 3


Court.1 In any event, if defendants have not received these documents, they should

so advise the Court immediately by filling a letter on the docket to that effect. The

Court will not docket these documents because as a rule discovery is not docketed

and, more importantly, many of the documents pertain to plaintiff's medical

condition and thus raise privacy concerns. Plaintiff is reminded to send any

documents he has relevant to his claims to counsel for defendants and not to the

Court.

         In his June 25th letter, plaintiff also seeks the status of his summary

judgment motion in the related case. No summary judgment motions are to be

decided until after discovery has concluded. Plaintiff may renew his motion upon

the close of discovery. Additionally, plaintiff also renews his request for the

appointment of counsel. This request is denied again without prejudice as it was

previously, see August 8, 2019 Order (Dkt. No. 27), as the Court still cannot

conclude based on the current record that plaintiff's claims are substantial or that

he is likely to succeed on the merits.

         In plaintiff's letter dated July 1, 2020, Docket No. 69, plaintiff sought

clarification about the timing of defendants' discovery production in both cases and

which attorneys for the New York City Law Department were representing

defendants. The Court assumes that counsel for defendants have been in contact




1 Plaintiff's response to the first set of interrogatories and request for documents
indicates it was sent both to Assistant Corporation Counsel Arron Davison (sic) and
to me.
                                              2
      Case 1:19-cv-03347-LJL-JLC Document 72 Filed 07/20/20 Page 3 of 3


with plaintiff to identify the attorney(s) currently handling these cases and to have

made production of discovery.

      Finally, in his letter dated July 3, 2020, Docket No. 71, plaintiff seeks

information about how to subpoena a package and other information that he

believes are relevant to his case. The Court is not permitted to provide legal advice

to plaintiff so it cannot offer any assistance with respect to subpoena instructions.

      For the future, plaintiff is directed to send any letters to the Court to

the following address:

             Pro Se Office
             Southern District of New York
             500 Pearl Street
             New York, NY 10007

He should not address any mail to Judge Liman or to me. This is in order

to ensure that his correspondence is docketed and made part of the record

in a timely and efficient fashion.


      SO ORDERED.

Dated: July 20, 2020
       New York, New York



A copy of this Order has been
mailed to the following:

Alexander Williams
141-180-1632
Manhattan Detention Center
125 White Street
New York, NY 10013

                                           3
